Title: Enclosure: Charles D. Cooper to Philip Schuyler, [23 April 1804]
From: Cooper, Charles D.
To: Schuyler, Philip



[Albany, April 23, 1804]
Sir,

The malignant attack which my character has sustained in an anonymous hand-bill, to which your letter of the 21st inst. directed to the chairman of the Federal electioneering committee of this city is annexed; and in which you contradict certain facts contained in a letter, said to have been written by me to Andrew Brown, Esq. of Bern, will be my apology for repelling the unfounded aspersions which have been thus dishonorably obtruded on the public. My letter to Mr. Brown was committed to the care of Johan J. Deitz, Esq. of Bern; but to this gentleman, I hope, cannot be imputed the embezzling and breaking open of a letter, a crime which in England has met with the most ignominious punishment.
Admitting the letter published to be an exact transcript of the one intended for Mr. Brown, and which, it seems, instead of being delivered according to promise, was Embezzled and Broken Open; I aver, that the assertions therein contained are substantially true, and that I can prove them by the most unquestionable testimony. I assert that Gen. Hamilton and Judge Kent have declared, in substance, that they looked upon Mr. Burr to be a dangerous man, and one who ought not to be trusted with the reins of government. If, Sir, you attended a meeting of federalists, at the city tavern, where Gen. Hamilton made a speech on the pending election, I might appeal to you for the truth of so much of this assertion as relates to him. I have, however, other evidence to substantiate the fact. With respect to Judge Kent’s declaration, I have only to refer to Theodorus V. W. Graham, Esq. and Mr. James Kane, of this city, whose veracity, I trust, will not be impeached; but should the fact have escaped their recollection, I am not in want of other evidence, equally respectable, to support it. Mr. Van Rensselaer, a few days before he left town for New-York, in a conversation with me, declared in substance what I communicated in the letter to Mr. Brown, as coming from him; and I am perfectly willing to repose myself on his well-known candour for the truth of this declaration.
I asserted, in the letter which has been so disgracefully Embezzled, and the Breaking Open of which must be ranked with the lowest species of villainy, that many of the reflecting federalists would support Judge Lewis. Will this be considered a rash assertion, when it is known, that two federal gentlemen, high in office in this city, have declared they would vote for him? Judge Pendleton, of New-York, made the same declaration in this city, under the impression, however, that no federal candidate was to be offered. Oliver Phelps, when in this city, on his way to Canandaigua, stated, that Gen. Hamilton, and about one hundred federalists in New-York, would not vote for Mr. Burr.
It is true, that Judge Tayler intimated to me, the conversation Mr. Van Rensselaer had with him, to which you allude, but it was subsequent to my having written and dispatched the letter for Mr. Brown.
I beg leave to remark, sir, that the anxiety you discovered, when his Honor the Chancellor was about to be nominated, induced me to believe, that you entertained a bad opinion of Mr. Burr, especially when taken in connection with General Hamilton’s harangue at the city tavern; and although I have never suggested that you would act on the one side or the other in this election—yet, presuming on the correctness of your mind, and the reputation you sustain of an upright and exemplary character, I could not suppose you would support a man whom I had reason to believe, you held in the lowest estimation.
It is sufficient for me, on this occasion, to substantiate what I have asserted. I have made it an invariable rule of my life, to be circumspect in relating what I may have heard from others; and in this affair, I feel happy to think, that I have been unusually cautious—for really sir, I could detail to you a still more despicable opinion which General Hamilton has expressed of Mr. Burr.
I cannot conclude, without paying some attention to your friend, Dr. Stringer; I have to regret that this gentleman, so renowned for the Christian virtues, should have consented to dishonour your name, by connecting your letter with an anonymous production, replete with the vilest falsehood and the foulest calumny.
I am, Sir, with due respect,   Your humble servant,

CHARLES D. COOPER.
April 23, 1804.

